Citation Nr: 0104051	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-18 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 12, 
1998, for the assignment of a 30 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from November 1966 to 
September 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The issue of entitlement to an increased evaluation for post-
traumatic stress disorder is the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  The appellant's original claim for compensation benefits 
for post-traumatic stress disorder was received at the RO on 
May 21, 1997

2.  In November 1999, the RO assigned an effective date of 
August 12, 1998, the date of treatment at a VA facility, for 
the award of the 30 percent rating for post-traumatic stress 
disorder. 

3.  The effective date for the award of the 30 percent rating 
for post-traumatic stress disorder is May 21, 1997, the date 
of receipt of claim.  


CONCLUSION OF LAW

The criteria for an earlier effective date of May 21, 1997, 
for the assignment of a 30 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155, 
5110 (West 1991); 38 C.F.R. §§ 3.151, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received on May 12, 1997 was the appellant's original claim 
for service connection for post-traumatic stress disorder.  

The appellant was evaluated at a VA facility during 1997 for 
psychiatric problems.  During an August 1997 intake 
assessment, the appellant reported that he began drinking 
while stationed in Vietnam.  He reported increased alcohol 
intake following his release from service.  He indicated that 
he experienced constant thoughts about dead bodies.  The 
appellant reported marital and occupational problems as well.  
The social worker noted an assessment of alcohol abuse by 
history, and deferred any psychological assessment to the 
examining psychiatrist or psychologist.  The report indicated 
that the appellant was referred for further assessment. 

An August 1997 VA examination report shows that the appellant 
complained of frequent intrusive thoughts and recollections 
regarding his Vietnam experiences.  He also reported that he 
experienced frequent nightmares.  It was noted that the 
appellant exhibited avoidance behaviors related to Vietnam, 
and feelings of alienation.  During the interview, the 
appellant reported he experienced an inability to be close to 
others, depression, lack of interest, difficulty with 
concentration and memory, and chronic feelings of rage.  It 
was stated that the appellant had been married four times, 
and that he had one child.  The appellant was noted to have 
been last employed on a full time basis in 1992, as a truck 
driver.  The appellant received a two-year degree from a 
junior college.  The report further notes that the appellant 
was in receipt of ongoing counseling for PTSD at the VA 
medical facility.  

The examination showed that the appellant was alert, 
oriented, and cooperative, but maintained minimal eye contact 
when talking about his Vietnam experiences.  The appellant's 
psychomotor behavior was within normal limits.  His facial 
expression was sad.  His mood was depressed.  The appellant's 
affect was flat, with normal speech.  Findings noted on 
mental status evaluation were significant for impaired 
memory, concentration, judgment, and insight.  The appellant 
denied suicidal ideation, hallucination, or delusion.  The 
diagnostic impression was PTSD, chronic, moderate.  The 
appellant was evaluated with a Global Assessment of 
Functioning (GAF) score of 60.  It was the examiner's opinion 
that the appellant's PTSD condition was manifested by 
moderate social and industrial impairment.

Subsequently, the appellant continued to receive treatment at 
a VA outpatient clinic during 1997 and 1998 for the various 
problems, including psychiatric complaints.  

In a January 1999 rating action, the RO granted service 
connection for PTSD.  A 10 percent evaluation was assigned 
effective from May 21, 1997, the date of receipt of the 
original claim.  

Received in January 1999 was a statement from the veteran in 
which he requested that the post-traumatic stress disorder be 
reevaluated based on January 1999 VA records.

Subsequently received were VA medical records showing 
treatment for post-traumatic stress disorder during 1999.  
These records show he was hospitalized from January 12 to 
February 19, 1999 for his post-traumatic stress disorder.

In a June 1999 rating action the RO assigned a 100 percent 
rating based on his hospitalization from January 12 through 
February 1999.  A 30 percent rating was assigned effective 
march 1, 1999.  Received in August 1999 was a notice of 
disagreement from the appellant with regard to the effective 
date.  He requested an effective date of May 1997. 

Subsequently received were VA medical records covering 
treatment during 1998.  The veteran was evaluated on August 
12, 1998 for complaints of stress and anger.  In November 
1999 the RO assigned an effective date of August 12, 1988 for 
the award of the 30 percent rating, the date of treatment at 
a VA facility.  

. 
Analysis

The appellant is requesting an effective date of May 21, 
1997, the date of receipt of his claim, for the award of the 
30 percent rating for post-traumatic stress disorder is.

Unless specifically provided otherwise, the effective date 
for an award of compensation based upon an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  

The effective date of increased disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date will not be earlier than the date of 
application therefor.  38 C.F.R. § 3.400.

The appellant maintains that the effective date of the 
assignment of the 30 percent rating evaluation for his 
service-connected PTSD should be May 21, 1997, the date of 
receipt of the original claim.  

In this case, the appellant submitted an original claim 
seeking entitlement to service connection for PTSD in May 21, 
1997.  In January 1999 the RO granted service connection for 
PTSD, and rated this disability as 10 percent disabling 
effective from May 21, 1997, the date of receipt of the 
original claim.  

In January 1999 the veteran requested a revaluation.  The 
Board construes this statement as a notice of disagreement 
with the January 1999 rating action.  Thus the appellant's 
original claim remains open. 

The severity of PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The Board notes that the regulations governing the 
assessment of PTSD were revised on November 7, 1996.  The 
Board notes that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, as the appellant's 
claim was filed in May 1997, regulations in effect prior to 
November 7, 1996, are not material to his claim. 

Under the revised criteria of Diagnostic Code 9411, a 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.130 (2000). 

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

In this regard the August 1997 VA examination revealed an 
impression of PTSD, chronic, moderate.  The appellant was 
evaluated with a GAF score of 60.  It was the examiner's 
opinion that the appellant's PTSD condition was manifested by 
moderate social and industrial impairment.  A GAF of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, such as conflicts with 
peers or co-workers.  These findings are not inconsistent 
with a 30 percent rating.  According it is the Board's 
judgment that the effective date for the award of the 30 
percent rating for PTSD is May 21, 1997, the date of receipt 
of claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
Additionally, while the case was pending before the Board the 
appellant submitted additional medical records. The RO has 
not had the opportunity to review the veteran's claim in 
conjunction with the new legislation or these records.  
However, the Board finds the veteran has been informed of the 
requirements for an earlier effective date and this decision 
is a complete grant of the benefit sought.  Accordingly, the 
Board finds that the veteran has not been prejudiced by this 
decision.  Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

An effective date of May 21, 1997, for the assignment of a 30 
percent evaluation for post-traumatic stress disorder, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

Since the most recent VA examination in May 1999, the 
appellant has been receiving on going treatment for his PTSD, 
to include hospitalization at a VA facility from January to 
April 2000.  As such, the Board is of the opinion that a 
current examination is warranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Accordingly, to fully and fairly adjudicate the appellant's 
claim, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the appellant with the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
treatment records of any more recent 
treatment he received for his PTSD 
condition which have not been associated 
with the claims folder, to include any 
records maintained through the Veteran 
Center. 

2.  The RO should schedule the appellant 
for a VA examination by a psychiatrist in 
order to determine the severity of his 
service-connected PTSD condition.  All 
necessary tests and studies deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
examiner should express an opinion 
regarding the extent to which PTSD 
affects the appellant's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
appellant's service-connected PTSD with 
an explanation of the numeric code 
assigned.  The claims folder and a copy 
of this Remand must be made available to 
the psychiatrist for review in 
conjunction with the examination.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

For further guidance on the processing of 
this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.

4.  Thereafter, the case should be reviewed 
by the RO, to include consideration of staged 
ratings as set forth in Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this action the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



